Citation Nr: 1010300	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals, left frontal bone surgery and skin 
lesion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for residuals of left 
frontal bone surgery was denied by the RO in February 1988 
and not appealed; this rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the February 1988 rating 
decision is not duplicative of evidence previously 
considered, but it does not relate to an unestablished fact 
needed to substantiate the claim and thereby does not raise a 
reasonable possibility of substantiating the underlying claim 
for service connection.  


CONCLUSIONS OF LAW

1.  The February 1988 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
postoperative residuals, left frontal bone surgery and skin 
lesion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for New and Material 
Evidence

The RO originally denied the Veteran's claim for service 
connection in February 1988.  She did not appeal and that 
determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  In 2007, she 
filed an informal claim, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
her claim was filed in 2007, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis which means, in this case, since the rating 
decision in February 1988.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).


Factual Background and Analysis

In February 1988, the RO denied the Veteran's claim for 
service connection on the basis that her residuals of left 
frontal bone surgery existed prior to service and were not 
aggravated by service.  

Evidence of record in February 1988 consists of private 
medical records dated in 1943, which show the Veteran was 
hospitalized at the age of 5 for a tumor in the left 
supraorbital margin.  A biopsy was negative for any 
malignancy and she was treated with a course of X-ray 
therapy.  The diagnosis was angiolipoma of the left forehead 
and orbit.  Follow-up treatment records in July 1944 and May 
1945 show she was released from care in good condition.  

Service treatment records (STRs) show the Veteran's childhood 
history of benign growth on the left forehead in 1944 was 
noted at enlistment.  These records also show that during 
evaluation in October 1973, she reported noticing a bony lump 
on the left forehead and a center area of radiation 
dermatitis.  The area was nontender and had never drained.  
In February 1974, the Veteran underwent excision of the 
radiodermatitis.  The radionecrotic frontal bone was removed 
as well as what appeared to be an inclusion cyst.  A month 
later she underwent wound debridement and decortication of 
the left frontal lobe and the month after that underwent 
closure of the left frontal skin defect with local rotation 
flaps.  The Veteran's December 1975 separation physicial was 
normal with the exception of complaints of tenderness in the 
left temple area secondary to radionecrosis of the left 
frontal bone and status post skin graft.

Post service records dated in 1987 show the Veteran was 
evaluated for a one year history of progressive visual loss 
in the left eye.  Her past medical history of left 
supraorbital cavernous angiolipoma was noted.  Radiological 
findings were consistent with meningioma and the Veteran 
underwent a right frontal craniotomy and total resection.  
During VA examination in January 1988, the Veteran dated the 
onset of her recent difficulties to late 1986 at which time 
she noted the appearance of progressive visual loss in the 
left eye.  The examiner noted her past neurological history 
of left frontal cystic growth, which was resected and treated 
with radiation therapy at age 5 with a recurrence of it in 
1974 requiring surgery.  The examination revealed minimal 
residual neurological deficits related to the Veteran's prior 
intracranial surgeries.  

As noted previously, in February 1988, the RO denied the 
Veteran's claim for service connection.  The Board notes that 
the evidence lacking at the time of the rating decision was 
medical evidence showing that that the Veteran's 
postoperative left frontal bone residuals were aggravated 
during service.  Therefore, any "new" evidence would have 
to show that aggravation of the pre-existing disorder had 
occurred as a result of service o that the Veteran suffered 
from some type of disabling residuals as a result of the 
inservice surgery.  

Evidence received since the February 1988 rating decision 
consists of VA treatment records, including a VA scar 
examination in June 2007 and testimony from a personal 
hearing held in February 2010.  The Veteran complained that 
since her inservice surgery for recurrence of the growth in 
1974, the scar had prevented her from opening her left eye 
fully and that she has experienced pain and nerve damage at 
the site of the scar.  The diagnosis was residual scar of the 
left forehead with no other objective evidence of unusual 
surgical residuals.  This evidence, although new, is not 
material in that it shows only continued post-service 
treatment and simply is not pertinent to the question of 
whether the preexisting residuals of left frontal bone 
surgery were aggravated during the Veteran's military 
service, (which is the pivotal issue underlying the claim for 
service connection).  Thus, the newly received evidence does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.306(b)(1), to the effect that the 
usual results of ameliorative surgery in service are not 
considered service connected.

In her March 2008 substantive appeal, the Veteran asserted 
that her preexisting left forehead growth was not disabling 
at the time she entered service and because it had recurred 
during service it stands to reason that it was aggravated by 
service.  She essentially provided testimony that during 
service she had undergone surgery of a recurrence of the 
tumor and now suffers from residuals that would not be 
present, but for the surgery.  To the extent that the Veteran 
has offered testimony and lay statements in an attempt to 
establish service connection, the Board notes that such 
evidence essentially constitutes reiterations of the 
Veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the Veteran is 
not a medical expert, she is not qualified to express an 
opinion regarding medical causation, and any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Veteran's unsupported assertions, even if new, 
cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The contention that the abnormality treated during 
service represented a separate disability unrelated to her 
childhood condition is not supported by medical evidence.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a March 2007 letter, the RO informed the Veteran of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  This 
letter informed her of what constituted new and material 
evidence to reopen the previously denied, unappealed claim.  
She was informed that evidence is new if it is submitted to 
the VA for the first time.  She was informed that material 
evidence must pertain to the reason the claim was previously 
denied.  The letter also meets the specificity required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim for service connection.  
Finally, this letter also informed her of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record.  In this 
case, however, VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that there is no basis to find that a remand 
for a new examination is required.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
her as to the evidence needed, and in obtaining evidence 
pertinent to her claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for postoperative residuals, left frontal bone 
surgery and skin lesion is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


